        Case 2:13-cr-00197-KJD-VCF Document 64 Filed 06/25/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00197-KJD-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     CHARLES WALLACE,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11                                                           August 26, 2020
     June 26, 2020 at 1:00 p.m., be vacated and continued to ________________ at the hour of

12   __9 _:__
           00_ _a_.m. in courtroom 4A.

13                     25th day of June 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
